Citation Nr: 0936837	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from August 1962 to August 
1965.  He did not have service in the Republic of Vietnam but 
he was stationed in the Republic of Korea.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The record indicates that the claim has been 
remanded on three separate occasions for development and 
notification reasons.  

In July 2005, the appellant at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, DC.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant served in the Republic of Korea (ROK), 
where he was assigned as a cook.  

3.  The appellant has claimed that he saw a ROK officer kill 
and disembowel an individual in front of him.  However, he 
has not provided any additional information, such as when 
this occurred, the names of individuals who were with him, 
etcetera, and as such, this stressor is deemed to be 
unverifiable by the Department of Defense.

4.  The service member was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.

5.  The service medical treatment records do not show 
treatment for or findings indicative of an acquired 
psychiatric disorder.

6.  Medical evidence etiologically linking the appellant's 
current psychiatric disorders with his military service or 
any incident therein has not been presented.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ) (and the AMC).  These letters informed the appellant of 
what evidence was required to substantiate the claim for 
service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.   Additionally, the VA obtained the appellant's 
Social Security Administration (SSA) records and they have 
been included in the claims folder for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and VA has obtained all relevant 
evidence.  Moreover, the claimant has demonstrated an 
understanding of the evidence required to substantiate the 
claim.  In sum, the claimant was provided the information 
necessary such that any defective predecisional notice error 
was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  Thus, the Board finds that 
although there may be a VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice 
as the record shows that this error was not prejudicial to 
the claimant and the essential fairness of the adjudication 
process in this case was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of this opportunity and 
provided testimony before the undersigned Veterans Law Judge.  
During that hearing, the appellant described the purported 
stressor he witnessed.  He further explained how this event 
had affected him and the current manifestations produced by 
his psychiatric disorder.  The appellant was given notice 
that the VA would help his obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its most recent remand instructions - those 
of November 2007.  The Board notes that the Court has 
recently noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC obtained the appellant's SSA 
records and his VA medical treatment records.  These records 
have been included in the claims folder for review.  The AMC 
then issued a Supplemental Statement of the Case (SSOC) after 
reviewing those documents.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter, dated November 2006, sent 
to him by the AMC.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

The appellant has asserted that he now suffers from 
posttraumatic stress disorder (PTSD), or alternatively an 
acquired psychiatric disorder, that began in or was the 
result of his military service.  He has claimed that such a 
condition is the result of his exposure to a stressful event 
he observed while in Korea or, alternatively, his duty in the 
service.  The RO has denied his request for service 
connection for either psychiatric disorder and he has 
appealed to the Board for review.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when: 

(1)  a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or 

(2)  a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition. 

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With respect to PTSD, eligibility for a PTSD service 
connection award requires that three elements must be present 
according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the service 
member's service, the service member's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the service member engaged in combat 
or that the service member was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the service member during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the service 
member was engaged in combat with the enemy and the claimed 
stressor was related to combat, no further development for 
evidence of a stressor is necessary.  If the claimed stressor 
is not related to combat with the enemy, a history of a 
stressor as related by the service member is, in itself, 
insufficient.  Service records must support the assertion 
that the service member was subjected to a stressor of 
sufficient gravity to evoke the symptoms in almost anyone.  
Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, 
and date of occurrence.  Manual M21-1, Part VI, para. 7 
.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the service 
member "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the appellant was engaged in combat with the enemy and 
the claimed stressors are related to such combat, the 
appellant's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

Additionally, in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996), and former M21-1, Part III, 
para. 7.46(c)(2) (October 11, 1995).  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

The record reflects the appellant had three years of service 
in the US Army from 1962 to 1965.  He did have "foreign" 
service, but that service was in the Republic of Korea.  It 
does not appear that the appellant was assigned to a unit 
that was on the DMZ.  Moreover, he did not serve in a 
hazardous duty area nor was he fired upon by an enemy 
combatant.  The appellant's military occupational specialty 
was that of a cook and then an ordinance man.  His DD Form 
214 is negative for any awards and decorations.  The official 
records do not show that the appellant was awarded a personal 
or unit valour award, such as a Bronze Star Medal for Valor, 
a Purple Heart Medal, or a Presidential Unit Citation.  The 
record also does not show that the appellant fired his 
personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from 
the Army.  

The appellant has asserted that while he was in Korea, he 
witnessed the killing and disembowelment of a civilian by a 
Republic of Korea (ROK) officer.  During his testimony before 
the Board, the appellant stated that he was in a vehicle with 
the ROK officer.  The vehicle stopped and the ROK officer got 
out of the vehicle and went up to a civilian who was on the 
side of the road.  The ROK officer went on, per the 
appellant, to kill the civilian and then disembowel him.  The 
ROK officer then got back into the vehicle and the vehicle 
left the scene.  The appellant has said that there were other 
individuals in the vehicle besides the ROK officer.  

The appellant has also said that he was the subject of a 
sexual assault while in the service.  In a written statement 
to the VA, the appellant wrote that he was in Baltimore where 
he became very drunk.  Somehow, per the appellant, he woke up 
in a hotel room and a sergeant, who he did not know, was 
violating him.  He further stated that once he realized that 
he was being violated, he started attacking his assailant.  
Specifically, he has claimed that he repeatedly hit the 
sergeant with a lamp and then left him in the hotel room, not 
knowing if the sergeant was dead or alive.  In his written 
statement, the appellant admitted that he had not told anyone 
of the assault.  The Board would note that the appellant did 
not relate any of this information to the undersigned VLJ 
when the appellant provided testimony before the VLJ.  

The service member's principal claimed stressors have nothing 
to do with combat per se or being fired upon by the enemy.  
The service evidence does not show that the appellant was 
awarded a personal decoration for valourous service.  The 
stressors are not related to the service member being in a 
war zone or hostile territory.  The stressors do not involve 
the service member being in an area that may or may not have 
received rocket or mortar fire.  As such, the dicta of 
Pentecost v. Principi, 16 Vet. App. 124 (2004) do not apply.

A review of the appellant's service medical indicates that 
after the purported sexual assault occurred, the appellant 
did not seek medical assistance.  The record does not show 
that the appellant was questioned by local authorities who 
might have been investigating the beating of the sergeant by 
the appellant.  Also, after the incident involving the ROK 
officer, there is no indication in the record that the 
appellant informed his superiors of the incident or that he 
saw the other individuals who were witnesses to the killing 
and disembowelment.  The service medical treatment records 
are negative for any symptoms that would suggest that these 
incidents were causing him mental distress.  The Board would 
also note that the service medical treatment records are 
bereft of any findings that would suggest that the appellant 
was suffering from a psychiatric disorder of any type.  

As noted, the appellant has not provided any information with 
respect to the individuals who were present with him in Korea 
when the stressful event purportedly occurred.  He has not 
stated when this event occurred and he has been vague as to 
where this event took place - on a road in South Korea.  With 
respect to the sexual assault incident, the appellant has not 
stated when the incident occurred, the location of the hotel 
where this happened, the names of his buddies who were 
drinking with him before and after the event, etcetera.  In 
both situations, the appellant has never provided any other 
additional information that would help corroborate his 
assertions.  In other words, in both situations, the 
appellant has been vague.  

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The claims folder indicates that, on 
numerous occasions, the VA has attempted to obtain additional 
information from the appellant concerning his claimed 
stressors.  However, the appellant has remained vague in 
providing the needed information.  To the Board, it appears 
that the appellant has not provided information that is 
essential in obtaining the verifying evidence he eludes 
thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Olson v. Principi, 3 Vet. App. 480 (1992).

To make sure that the service member fully understands what 
the Board is saying - the incidents claimed by the service 
member to be stressful events could not be verified.  The 
service member has remained vague with regard to such 
pertinent facts as names, dates, and locations.  He has never 
commented on whether any verifiable person was with him at 
the time any of the "stressful" events occurred, the date 
it happened, or other information that would help in the 
confirmation of his story.  Moreover, the file contains no 
other independent credible evidence, such as statements from 
other military members, as to the occurrence of the alleged 
events.

Nevertheless, even if the stressor statements were verified 
or the events were accepted as stressful via the precepts of 
Pentecost, there still must be evidence of a current 
disability.  That is, the appellant must be currently 
suffering from PTSD.  The claims folder contains numerous 
psychiatric treatment reports, both VA and private, and 
examination reports.  There is no question that the appellant 
now suffers from a psychiatric disorder.  He has been 
diagnosed as suffering from dysthymia, an anxiety state not 
otherwise specified, a major depressive disorder, and an 
adjustment disorder.  Moreover, he has been classified as 
experiencing PTSD-type symptoms.  He has not, however, been 
given a diagnosis of PTSD.  

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the service member 
prevailing in either event.  If however the preponderance of 
the evidence is against the claim, service connection must be 
denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a 
verifiable stressor to support a diagnosis of PTSD has not 
been shown.  Moreover, PTSD has not been diagnosed.  The 
Board finds therefore that there is not sufficient evidence 
to place the evidence in equipoise as to whether the service 
member suffers from PTSD related to his military service.  On 
the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the service member has PTSD related to his experiences 
while in the US Army, and service connection for PTSD is not 
warranted.

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of PTSD which is related to a 
verified stressor.  While it is clear that the service member 
has psychiatric problems, they do not include PTSD.  
Moreover, while the service member believes that he meets the 
diagnostic criteria for PTSD, he, as a layperson, is not 
competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Service connection for 
PTSD is therefore denied.  

With respect to the appellant's additional insinuations - 
that he now suffers from an acquired psychiatric disorder, 
not PTSD, that is somehow related to or was caused by his 
military service.  The appellant's service and post-service 
treatment records have been obtained and included in the 
claims folder for review.  The service medical records do not 
show complaints of or findings indicative of a psychiatric 
disorder.  The post service records do show treatment for a 
variety of mental disorders but not of these records suggest 
or insinuate that the psychiatric disorder was caused by or 
related to the appellant's military service or any incident 
therein.  The record is negative for any implications, 
insinuations, or hypotheses made by a medical professional 
that the appellant's current psychiatric disorder(s) was/were 
caused by the appellant's service in the United States Army.  

The Board is left with the contentions made by the appellant 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the appellant and 
his accredited representative are not medical professionals 
nor have they undergone medical training.  The Board notes 
that the appellant is competent to report that on which he 
has personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences depression or anxiety or mood swings.  His 
representative can reiterate the appellant's claimed 
experiences.  However, the appellant and his representative 
are lay people, and as laypeople, they do not have the 
expertise to opine regarding medical diagnosis or etiology.  
They cannot state, with medical certainty, that the appellant 
now suffers from a particular disability and that said 
disability is related to his military service or to some 
incident he experienced while he was in the service.  In the 
absence of evidence demonstrating that the appellant and his 
representative have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993). In other 
words, the appellant may not self-diagnose a disease or 
disability, and neither he nor his representative may link 
disabilities or diagnoses.

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current psychiatric disorder 
was caused by his military service in general.  The Board 
also believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the disorder.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the etiology of the claimed 
disorder.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the appellant now suffers from a psychiatric disability (not 
to include PTSD), medical evidence showing a causal link 
between this disability and the appellant's military service 
has not been presented.  The appellant's service medical 
records are silent for complaints of or treatment for a 
psychiatric disorder or for symptoms and manifestations 
associated with such a condition.  Despite the appellant's 
assertions, the medical evidence does not show that this 
disability began while the appellant was in service or that 
the disorder is related to his military duties.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 
(2008).  Thus, the appellant's claim is thus denied.




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


